United States Court of Appeals
                     For the First Circuit


No. 14-2251

                 JULIET ROSE MCKENZIE LEVESQUE,

                           Petitioner,

                               v.

    LORETTA E. LYNCH, Attorney General of the United States,*

                           Respondent.


               PETITION FOR REVIEW OF AN ORDER OF
                THE BOARD OF IMMIGRATION APPEALS


                             Before

                       Howard, Chief Judge,
                Lipez and Barron, Circuit Judges.


     Tricia A. Quest and Moretti Perlow & Bonin Law Offices on
brief for petitioner.
     Lindsay M. Murphy, Trial Attorney, Office of Immigration
Litigation, Civil Division, Department of Justice, Benjamin C.
Mizer, Acting Assistant Attorney General, Civil Division, and Song
Park, Senior Litigation Counsel, on brief for respondent.


                       September 18, 2015




     * Pursuant to Fed. R. App. P. 43(c)(2), Attorney General
Loretta E. Lynch has been substituted for former Attorney General
Eric H. Holder, Jr. as respondent.
            HOWARD, Chief Judge.    At issue in this immigration case

is whether an individual must serve a "term of imprisonment" to

have committed an "aggravated felony" as that term is defined in

8 U.S.C. § 1101(a)(43).      Relying on the plain language of the

statute, we hold that a federal or state conviction can constitute

an "aggravated felony" under this law even if the petitioner served

no incarcerative sentence for that crime.            Accordingly, we deny

the petition for review.

             In 2011, Petitioner Juliet Rose McKenzie Levesque, a

lawful permanent resident, pled guilty to conspiracy to commit

wire fraud, bank fraud, and identity fraud.          See 18 U.S.C. § 371.

The federal district court sentencing Levesque determined that the

total amount of loss to the victims was $29,444.22, and thus

required Levesque to pay restitution in that amount.           The court

then ordered a five-year term of probation, although it did not

impose any incarcerative sentence.

            As a result of this predicate conviction, the Department

of   Homeland   Security   initiated       removal   proceedings   against

Levesque.    See 8 U.S.C. § 1227(a)(2)(A)(iii).         In June 2013, an

Immigration Judge ordered Levesque removed under this provision,

and the Board of Immigration Appeals upheld that decision.           This

timely appeal followed.

            Our review in this case is limited to "constitutional

claims or questions of law."       8 U.S.C. § 1252(a)(2)(C); see also


                                   - 2 -
§ 1252(a)(2)(D) (withholding federal jurisdiction, with limited

exceptions, of "any final order of removal against an alien who is

removable by reason of having committed a criminal offense covered

in . . . § 1227(a)(2)(A)(iii) . . .").    Here, Levesque presents a

pure question of law that we have the jurisdiction to consider and

that we review de novo.    See Campbell v. Holder, 698 F.3d 29, 32

(1st Cir. 2012).

            We begin with the statutory provisions at the heart of

this case. The statute governing Levesque's removal states, "[a]ny

alien who is convicted of an aggravated felony at any time after

admission   is   deportable."   §   1227(a)(2)(A)(iii).      In   turn,

"aggravated felony" is defined to include: an offense involving

"fraud or deceit in which the loss to the victim or victims exceeds

$10,000," § 1101(a)(43)(M)(i), and an attempt to or conspiracy to

commit said offense, § 1101(a)(43)(U).   Of particular import here,

the end of the section defining "aggravated felony" provides that

the term:

            applies to an offense described in [§
            1101(a)(43)] whether in violation of Federal
            or State law and applies to such an offense in
            violation of the law of a foreign country for
            which the term of imprisonment was completed
            within the previous 15 years.

§ 1101(a)(43) (emphases added).

            Levesque concedes that her predicate conviction for

conspiring to commit wire fraud, bank fraud, and identity fraud,



                                - 3 -
18 U.S.C. § 371, constitutes an offense "involv[ing] fraud or

deceit" under the definition of "aggravated felony."                     She also

does not argue that the amount of loss to the victims was less

than $10,000.      Instead, she contends that the phrase, "for which

the term of imprisonment was completed within the previous 15

years," applies to all convictions (federal, state, and foreign)

and that her federal conviction therefore does not constitute an

"aggravated felony." She alternatively insists that, at a minimum,

the provision is ambiguous.

             We make quick work of this argument.            The plain language

of the statute undoubtedly indicates that the phrase, "the term of

imprisonment was completed within the previous 15 years" applies

only to those offenses "in violation of the law of a foreign

country."    Congress' intentional repetition of the phrase "applies

to" is critical.        The second "applies to" in the provision only

does work if there are two separate clauses: one dealing with

federal and state offenses, and the other with foreign offenses.

That   is,   the   statute   is   best    read     as    saying   that   the   term

aggravated     felony     "applies       to   an        offense   described      in

[§ 1101(a)(43)] whether in violation of Federal or State law," and

distinctly "applies to such an offense in violation of the law of

a foreign country for which the term of imprisonment was completed

within the previous 15 years."            Indeed, if we read the law as

Levesque does -- a single clause that is entirely modified by the


                                     - 4 -
15-year temporal limit -- then the second "applies to" in the

provision would be entirely redundant.           See Blum v. Holder, 744
F.3d 790,    803   (1st   Cir.   2014)   (noting   that   "[a]voidance    of

redundancy is a basic principle of statutory interpretation")

(citation omitted).

              Relatedly, Congress' decision to use the disjunctive

"or" between "Federal or State," juxtaposed with its choice to use

"and" between "Federal or State law . . . and a violation of the

law of a foreign country," further underscores this point.                 See

Loughrin v. United States, 134 S. Ct. 2384, 2390 (2014) (explaining

that "or" is "almost always disjunctive"); Bruesewitz v. Wyeth

LLC, 562 U.S. 223, 236 (2011) (stating that "linking independent

ideas is the job of a coordinating junction like 'and'[]").                The

use of "and" strongly suggests that there are two separate clauses

in this provision. This is true, contrary to Levesque's assertion,

despite the absence of a comma before the "and."             In fact, it is

only if we transformed the "and" to an "or" (i.e., "whether in

violation of Federal or State law . . . [or] . . . an offense in

violation of the law of a foreign country") that Levesque's reading

of the statute would make any sense.            Had Congress intended to

write that version of the law, it certainly could have done so.

See United States v. Gitten, 231 F.3d 77, 80-81 (2d Cir. 2000).

But, it plainly did not.




                                     - 5 -
          If we had any doubt -- although we have none -- the

manner in which Congress added this provision to the law confirms

our reading of it.    Specifically, when Congress added this clause

in 1990, it did so as two independent provisions.       Congress stated

that section 1101(a)(43) "is amended":

          (5) by adding at the end of the following:
          "Such term applies to offenses described in
          the previous sentence whether in violation of
          Federal      or     State      law.",     and

          (6) by inserting before the period of the
          sentence added by paragraph (5) the following:
          "and also applies to offenses described in the
          previous sentence in violation of foreign law
          for which the term of imprisonment was
          completed within the previous 15 years".

Immigration Act of 1990, §§ 501(a)(5) & (6), Pub. L. No. 101-649,

104 Stat. 4978, 5048.    It would have been curious for Congress to

have amended the law in this manner if it had intended the 15-year

limit to apply to the entire provision.

          Accordingly,    we   join   the   other   circuits   that   have

addressed this issue (either directly, in passing, or in the

context of interpreting the sentencing guidelines, see, e.g.,

U.S.S.G. §2L1.2), and hold that a predicate conviction under

federal or state law can constitute an "aggravated felony" under

8 U.S.C. § 1101(a)(43) even when it is not accompanied by a term

of imprisonment.     See Canto v. Holder, 593 F.3d 638, 640-41 (7th

Cir. 2010); United States v. Maturin, 499 F.3d 1243, 1245-46 (11th

Cir. 2007); United States v. Olmos-Esparza, 484 F.3d 1111, 1115


                                 - 6 -
(9th Cir. 2007); Gitten, 231 F.3d at 80-81; United States v. Maul-

Valverde, 10 F.3d 544, 546 (8th Cir. 1993).

          As such, we deny the petition for review.




                              - 7 -